Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Response to Amendment
The amendment filed 11/10/2022 has been entered.  Claims 1-14, 16, 17, 19, and 20 remain pending in the application.  Applicant's amendments to the claims have overcome each and every objection and 101 and 112(b) rejection previously set forth in the Non-Final Office Action mailed 6/10/2022.

	Response to Arguments
Applicant amends independent claims 1 and 4 to similarly recite “the first 3D deep neural network being trained to generate canonical pose information associated with a canonical coordinate system defined relative to a position of part of the 3D dental structure and with a canonical representation of the 3D dental structure,
wherein one or more predetermined features of the canonical representation of the 3D dental structure are in alignment with the axis (Objection:  antecedent basis) of the canonical coordinate system”.  Applicant argues on pages 11-24 regarding claims 1 and 4 that the prior art previously cited does not teach the newly amended limitations.  However, these arguments are moot, where Inglese is now modified with Li to teach the limitations of claim 1 as recited, and Andreiko is now modified with Inglese and Li to teach the limitations of claim 4 as recited.

Claim Objections
Claim 5 is objected to because of the following informalities: 
On the last line of claim 5, remove “first and second”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 13, and 14 and dependent claims 2, 3, 4-12, 16, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 4, 13, and 14, references to “an axis” or “the axis” are unclear, since it isn’t clear which axis is being referred to (x, y, or z).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Inglese et al. (US PGPUB 20170258420) in view of Li et al. (NPL “Non-rigid image registration using fully convolutional networks with deep self-supervision”).
As per claim 1, Inglese discloses a computer-implemented method for automatically determining a canonical pose of a 3D dental structure represented by data points of a 3D data set (Inglese, abstract), the method comprising:
providing one or more blocks of data points of the 3D data set associated with a first 3D coordinate system to an algorithm (Inglese, para. 82, “each dentition element that has been segmented has, at a minimum, a 3-D position list that contains 3-D position coordinates for each of the voxels within the segmented dentition element, and a code value list of each of the voxels within the segmented element. At this point, the 3-D position for each of the voxels is defined with respect to the CBCT volume coordinate system”; the CBCT coordinate system maps to the first 3D coordinate system; and Fig. 5 and para. 90, “Cephalometric parameters include coordinate information that is provided directly by the reference mark entry for particular features of the patient's head”),
the algorithm to generate canonical pose information associated with a canonical coordinate system defined relative to a position of part of the 3D dental structure and with a canonical representation of the 3D dental structure (Inglese, Figs. 6 and 10A and para. 102, “A cephalometric parameter shown in FIG. 10A is a 3-D plane 602 (termed a t-reference plane in cephalometric analysis) that is computed by using a subset of the set of first geometric primitives with reference marks 504, 506, 508 and 510 as previously described with reference to FIG. 6. A further derived cephalometric parameter is 3-D coordinate reference system 612 termed a t-reference system. The z axis of the t-reference system 612 is chosen as perpendicular to the 3-D t-reference plane 602. The y axis of the t-reference system 612 is aligned with framework connecting line 522 between reference marks 508 and 504. The x axis of the t-reference system 612 is in plane 602 and is orthogonal to both z and x axes of the t-reference system. The directions of t-reference system axes are indicated in FIG. 10A and in subsequent FIGS. 10B, 10C, 10D, and 10E.”; the t-reference system maps to the canonical representation of the dental structure),
wherein one or more predetermined features of the canonical representation of the 3D dental structure are in alignment with the axis of the canonical coordinate system (Inglese, para. 102, “The z axis of the t-reference system 612 is chosen as perpendicular to the 3-D t-reference plane 602. The y axis of the t-reference system 612 is aligned with framework connecting line 522 between reference marks 508 and 504. The x axis of the t-reference system 612 is in plane 602 and is orthogonal to both z and x axes of the t-reference system”);
receiving canonical pose information as an output (Inglese, Figs. 6 and 10A and para. 102, “A cephalometric parameter shown in FIG. 10A is a 3-D plane 602 (termed a t-reference plane in cephalometric analysis) that is computed by using a subset of the set of first geometric primitives with reference marks 504, 506, 508 and 510 as previously described with reference to FIG. 6. A further derived cephalometric parameter is 3-D coordinate reference system 612 termed a t-reference system. The z axis of the t-reference system 612 is chosen as perpendicular to the 3-D t-reference plane 602. The y axis of the t-reference system 612 is aligned with framework connecting line 522 between reference marks 508 and 504. The x axis of the t-reference system 612 is in plane 602 and is orthogonal to both z and x axes of the t-reference system. The directions of t-reference system axes are indicated in FIG. 10A and in subsequent FIGS. 10B, 10C, 10D, and 10E.”; the t-reference system maps to the canonical representation of the dental structure),
the canonical pose information comprising for each data point of the one or more blocks a prediction of a position of a data point in the canonical coordinate system, the position of the data point being defined by canonical coordinates (Inglese, para. 103, “With the establishment of t-reference system 612, 3-D reference marks from step S106 and 3-D teeth data (3-D position list of a tooth) from step S104 are transformed from the CBCT volume coordinate system to t-reference system 612. With this transformation, subsequent computations of derived cephalometric parameters and analyses can now be performed with respect to t-reference system 612”; and para. 82, the 3-D position list for each tooth contains the coordinate data for each tooth’s voxel);
using the canonical coordinates to determine an orientation and scaling of axes of the canonical coordinate system (Inglese, Figs. 10A-10E and para. 102, where the location and scaling of the x, y, and z axes of the t-reference coordinate system is determined) and a position of an origin of the canonical coordinate system relative to an axis and an origin of the first 3D coordinate system (Inglese, Figs. 10A-10E and para. 102, where the origin of the t-reference system is chosen to be in the middle of the framework connecting line 522) and using the orientation and the position to determine transformation parameters, including rotation, translation and/or scaling parameters, for transforming coordinates of the first 3D coordinate system into canonical coordinates; (Inglese, para. 103, “With this transformation, subsequent computations of derived cephalometric parameters and analyses can now be performed with respect to t-reference system 612”; and Fig. 13 and para. 129-131 refers to the coordinate systems for individual teeth); and
determining a canonical representation of the 3D dental structure, the determining including applying the transformation parameters to coordinates of the data points of the 3D data set (Inglese, para. 103, “With this transformation, subsequent computations of derived cephalometric parameters and analyses can now be performed with respect to t-reference system 612”; Fig. 13 and para. 129-131 refers to the coordinate systems for individual teeth).
Inglese discloses the transformation of a 3D dental image to a canonical coordinate system but doesn’t disclose the use of neural networks.  However Li discloses the training and use of fully convolutional networks for the registration of fixed and moving 3D images (Li, abstract and introduction and “Methods”, first subsection); the first 3D deep neural network being trained to generate canonical pose information associated with a canonical coordinate system defined relative to a position of part of a 3D dental structure (Li, Section “Methods”, subsection “Network training” and Section “Methods”, where the deep neural network is used to determine a spatial transformation between two medical images).
Inglese and Li are analogous since both of them are dealing with the generation of common coordinate systems or registration of 3D medical images. Inglese provides a way of transforming an image of a dental structure to a canonical coordinate system.  Li provides a way of training and using a deep neural network to calculate a transformation between a fixed 3D image and a moving 3D image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of a deep neural network to register 3D images taught by Li into the modified invention of Inglese to provide a computationally less expensive and more accurate method of registering 3D images that improves upon the iterative methods (Li, p. 7, last paragraph of “Discussion and Conclusion”).

As per claim 13, the limitations of this claim substantially correspond to the limitations of claims 1 and 4 (except for the computer system, which are disclosed by Andreiko in the abstract), thus they are rejected on similar grounds.

Claims 2, 3, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Andreiko et al. (US PGPUB 20140169648) in view of Li et al. (NPL “Non-rigid image registration using fully convolutional networks with deep self-supervision”).and in further view of Gutierrez-Becker et al. (NPL “Learning Optimization Updates for Multimodal Registration”).
As per claim 2, claim 1 is incorporated and Andreiko in view of Li doesn’t disclose but Gutierrez-Becker discloses wherein the canonical pose information includes one or more voxel maps for linking a voxel of the voxel representation to a prediction of a position of a voxel in the canonical coordinate systems (Gutierrez-Becker, Fig. 1 and Section 2, where the locations of corresponding voxels in a second image relative to a first image is determined using a neural network, and it’s done in 3D (see R3 in first paragraph).
Andreiko in view of Li and Gutierrez-Becker are analogous since both of them are dealing with the transformation of 3D objects or their coordinate systems using neural networks. Andreiko in view of Li provides a way of using a neural network to determine a common coordinate system between two 3D objects obtained from different imaging modalities. Gutierrez-Becker provides a way of predicting a voxel map between two 3D objects. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the prediction of a voxel ma between two 3D objects as taught by Gutierrez-Becker into the modified invention of Andreiko in view of Li such that the system will be able to determine correspondences between voxels of images of the same organ using two different modalities that accounts for non-linearities and ambiguities.

As per claim 3, claim 2 is incorporated and Andreiko in view of Li doesn’t disclose but Gutierrez-Becker discloses wherein determining an orientation of an axis of the canonical coordinate system further comprises:
determining for a voxel of the voxel representation a local gradient in a canonical coordinate of one of the one or more 3D voxel maps (Gutierrez-Backer, Section 2, second paragraph, where the gradient is determined for each voxel), 
the local gradient representing 4a vector in a space defined by the first 3D coordinate system, wherein the orientation of the vector represents a prediction of the orientation of a canonical axis and/or  wherein the length of the vector defines a scaling factor associated with the canonical axis (Gutierrez-Backer, Fig. 1, where the rotation of the second object relative to the first is determined).  
See claim 2 rejection for reason to combine.

As per claim 16, claim 2 is incorporated and Andreiko in view of Li doesn’t disclose but Gutierrez-Becker discloses wherein the one or more voxel maps including a first 3D voxel map linking a voxel to a prediction of a first x' coordinate of the canonical coordinate system, a second 3D voxel map linking a voxel to a prediction of a second y' coordinate of the canonical coordinate system and a third 3D voxel map linking a voxel to a prediction of a third z' coordinate of the canonical coordinate system (Gutierrez-Becker, Fig. 1 and Section 2, where the locations of corresponding voxels in a second image relative to a first image is determined using a neural network, and it’s done in 3D (see R3 in first paragraph; R3 implies that it is done in three dimensions, i.e. for an x, y, z, and a corresponding x, y, and z in a second image).
See claim 2 rejection for reason to combine.

Claims 4, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Andreiko et al. (US PGPUB 20140169648) in view of Inglese et al. (US PGPUB 20170258420) and in further view of Li et al. (NPL “Non-rigid image registration using fully convolutional networks with deep self-supervision”).
As per claim 4, Andreiko discloses a computer-implemented method for automated superimposition of a first 3D dental structure represented by a first 3D data set and a second 3D dental structure represented by a second 3D data set (Andreiko, abstract), the method comprising:
providing one or more first blocks of voxels of a first voxel representation of the first 3D dental structure associated with a first coordinate system and one or more second blocks of voxels of a second voxel representation of the second 3D dental structure associated with a second coordinate system (Andreiko, para. 49, segmented crowns determined from intra-oral imagery are registered to voxels of CBCT images of the teeth and surrounding bone structure; para. 68, where the tooth crowns can be represented by a point cloud or mesh of the solid surface; Figs. 8 and 9 and para. 76-78 and 80, where surface data of teeth and volumetric CBCT data of the teeth and surrounding bone structure are fitted to each other rotation, translation, and scaling to fit both into a unified coordinate system using an ICP algorithm),
receiving first and second canonical pose information from an output, the first canonical pose information comprising for each voxel of the one or more first blocks a prediction of a first position of the voxel in the canonical coordinate system; and, the second canonical pose information comprising for each voxel of the one or more second blocks a prediction of a second position of the voxel in the canonical coordinate system, the first and second position being defined by first and second canonical coordinates respectively (Andreiko, Fig. 8 and para. 78 and para. 80, where the ICP algorithm determines the common pose information of the two objects; the crown data and the tooth data are each fitted to a new, common (canonical) coordinate system);
using the first canonical pose information to determine a first orientation and scale of axes and first position of an origin of the axes in the first coordinate system and using the second canonical pose information to determine a second orientation and scale of the axes and a second position of the origin of the axes of the canonical coordinate system in the second coordinate system (Andreiko, Fig. 6 and para. 72, where the canonical coordinate system of the object has an origin and x, y, and z axes, and para. 78, where one or both of the crown surface data or tooth volumetric data can be scaled to appropriately overlap the tooth and crown data); and
determining a superimposition of the first 3D object and the second 3D object, the determining including using the first and second transformation 5 parameters to form a first and second canonical representation of the first and second 3D dental structure respectively (Andreiko, para. 48-50, where the tooth and crown data are registered with each other; and para. 78, the transformations result in the superimposition of the tooth and crown data).
Andreiko discloses the use of an ICP algorithm to register 3D images of two dental structures to a common coordinate system for the purpose of displaying one superimposed on the other.  Andreiko doesn’t specifically teach using the canonical coordinates to determine an orientation, scaling, and position of an origin of the two 3D dental images.  However Inglese discloses using the canonical coordinates to determine an orientation and scaling of axes of the canonical coordinate system (Inglese, Figs. 10A-10E and para. 102, where the location and scaling of the x, y, and z axes of the t-reference coordinate system is determined) and a position of an origin of the canonical coordinate system relative to an axis and an origin of the first 3D coordinate system (Inglese, Figs. 10A-10E and para. 102, where the origin of the t-reference system is chosen to be in the middle of the framework connecting line 522) and using the orientation and the position to determine transformation parameters, including rotation, translation and/or scaling parameters, for transforming coordinates of the first 3D coordinate system into canonical coordinates; (Inglese, para. 103, “With this transformation, subsequent computations of derived cephalometric parameters and analyses can now be performed with respect to t-reference system 612”; and Fig. 13 and para. 129-131 refers to the coordinate systems for individual teeth); and
determining a canonical representation of the 3D dental structure, the determining including applying the transformation parameters to coordinates of the data points of the 3D data set (Inglese, para. 103, “With this transformation, subsequent computations of derived cephalometric parameters and analyses can now be performed with respect to t-reference system 612”; Fig. 13 and para. 129-131 refers to the coordinate systems for individual teeth).
The prior art, as embodied in the teachings of Andreiko and Inglese, contains a method which differs from the claimed method by the substitution of some component with other components.  Specifically, Andreiko teaches registering two 3D images of two different dental structures to a common coordinate system using an ICP algorithm so one can be displayed superimposed on the other while Inglese teaches the substituted step of determining an orientation and scaling of axes and a position of an origin of a dental structure, which could easily be applied to two dental structures to a common coordinate system, and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable and resulted in increasing the ease of cephalometric analysis which would help in orthodontic treatment planning (Inglese, para. 9-para. 11).  As such, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Andreiko and Inglese.
Andreiko in view of Inglese discloses the determination of a common coordinate system and superimposing crown data and tooth data using an iterative closest point (ICP) algorithm but doesn’t disclose the use of deep neural networks.  However Li discloses the training and use of fully convolutional networks for the registration of fixed and moving 3D images (Li, abstract and introduction and “Methods”, first subsection); the first 3D deep neural network being trained to generate canonical pose information associated with a canonical coordinate system defined relative to a position of part of a 3D dental structure (Li, Section “Methods”, subsection “Network training” and Section “Methods”, where the deep neural network is used to determine a spatial transformation between two medical images).
Andreiko in view of Inglese and Li are analogous since both of them are dealing with the generation of common coordinate systems or registration of 3D medical images. Andreiko in view of Inglese provides a way of providing a common coordinate system for an optical scan image of tooth crowns and a CBCT image of teeth and the underlying bone structure using ICP.  Li provides a way of training and using a deep neural network to calculate a transformation between a fixed 3D image and a moving 3D image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of a deep neural network to register 3D images taught by Li into the modified invention of Andreiko in view of Inglese to provide a computationally less expensive and more accurate method of registering 3D images that improves upon the iterative methods (Li, p. 7, last paragraph of “Discussion and Conclusion”).

As per claim 14, the limitations of this claim substantially correspond to the limitations of claims 1 and 4 (except for the computer system, which are disclosed by Andreiko in the abstract), thus they are rejected on similar grounds.

As per claim 17, claim 4 is incorporated and Andreiko in view of Inglese and Li discloses wherein the first and second 3D dental structures being of the same person (Andreiko, abstract, where images of the same patient’s teeth crowns and tooth roots/bone structure are combined).

As per claim 20, claim 13 is incorporated and Andreiko in view of Inglese and Li discloses wherein the canonical representation comprises a canonical voxel representation or a canonical 3D mesh representation of the 3D object (Andreiko, para. 4-10, where the virtual objects are in a voxel representation).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Andreiko et al. (US PGPUB 20140169648) in view of Inglese et al. (US PGPUB 20170258420) in view of Li et al. (NPL “Non-rigid image registration using fully convolutional networks with deep self-supervision”).and in further view of Gutierrez-Becker et al. (NPL “Learning Optimization Updates for Multimodal Registration”)
As per claim 6, claim 4 is incorporated and Andreiko in view of Inglese and Li discloses wherein the first and second canonical representation of the first and second 3D object are voxel representations (Andreiko, para. 4-10, where the virtual objects are in a voxel representation).
Andreiko in view of Inglese and Li doesn’t disclose but Gutierrez-Becker discloses providing at least part of a first canonical voxel representation of the first 3D object and at least part of a second canonical voxel representation of the second 3D object to the input of a second 3D deep neural network (Gutierrez-Becker, Section 2, where two multimodal voxel images of different modalities are aligned; Fig. 1 shows a 2D version of it),
the second 3D deep neural network being trained to determine transformation parameters, including rotation, translation and/or scaling parameters, for aligning the first and second canonical voxel representation (Gutierrez-Becker, Section 2, subsection “Generating a Set of Training Labels”, where the network is trained to register two misaligned multimodal images);
aligning first and second canonical representation of the first and second 3D dental structure on a basis of the transformation parameters provided by the output of the second 3D deep neural network (Gutierrez-Becker, abstract, Figure 1, and Section 2, where two multimodal 3D images are registered to each other using a neural network).  
See claim 2 rejection for reason to combine.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Andreiko et al. (US PGPUB 20140169648) in view of Inglese et al. (US PGPUB 20170258420) in further view of Li et al. (NPL “Non-rigid image registration using fully convolutional networks with deep self-supervision”).and in further view of Studholme et al. (NPL “Automated three‐dimensional registration of magnetic resonance and positron emission tomography brain images by multiresolution optimization of voxel similarity measures”).
As per claim 7, claim 4 is incorporated and Andreiko in view of Inglese and Li doesn’t disclose but Studholme discloses wherein determining a superimposition further includes:  the processor determining a volume of overlap between the canonical representation of the first 3D object and the canonical representation of the second 3D object (Studholme, Section II, where the volume of overlap is determined between the MR voxels M and the PET-scan voxels N); and, 
the processor determining a first volume of interest comprising first voxels of the first canonical representation in the volume of overlap (Studholme, Section II, where M is the MRI-image voxels in the volume of interest); and, determining a second volume 6 of interest comprising second voxels of the second canonical representation in the volume of overlap (Studholme, Section II, where N is the PET-scan voxels in the volume of interest). 
Andreiko in view of Inglese and Li and Studholme are analogous since both of them are dealing with the transformation of 3D objects or their coordinate systems using neural networks. Andreiko in view of Inglese and Li provides a way of using a neural network to determine a common coordinate system between two 3D objects obtained from different imaging modalities. Studholme provides a way of determining volumes of overlap from each image when registering multimodal images. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the prediction of a voxel ma between two 3D objects as taught by Studholme into the modified invention of Andreiko in view of Inglese and Li such that the system will be able to provide a similarity measure derived from these occurrences of corresponding intensities to relate the alignment for different transformations and overlaps (Studeholme, Section II).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez-Becker et al. (NPL “Learning Optimization Updates for Multimodal Registration”) in view of Miao et al. (US Patent 10235606).
As per claim 12, Gutierrez-Becker discloses a computer-implemented method for training a regression forest to automatically determine a canonical pose of a 3D dental structure represented by a 3D data set (Gutierrez-Becker, abstract), comprising:
receiving training data and associated target data, the training data including a voxel representation of a 3D object and the target data including canonical coordinate values of a canonical coordinate system for each voxel of the voxel representation, wherein the canonical coordinate system is a predetermined coordinate system defined relative to a position of part of the 3D object (Gutierrez-Becker,  Section 2.1, subsection “Generating a Set of Training Labels”, where multiple known transformations are applied to initially aligned (3D) images; these are generated to use as training data; these transformations include the mapping of coordinates of the two objects to distinct locations);
selecting one or more blocks of voxels, the one or more blocks representing one or more subsamples of the voxel representation of a predetermined size and applying a random 3D rotation to the one or more subsamples (Gutierrez-Becker, Section 2.1, subsection “Generating a Set of Training Labels”, where multiple known transformations are applied to initially aligned (3D) images; these are generated to use as training data; these transformations include the mapping of coordinates of the two objects to distinct locations; and Section 3.2, first paragraph, where the applied transformations include rotations as well as translations);
applying the same rotation to the target data (Gutierrez-Becker, Gutierrez-Becker, Section 2.1, subsection “Generating a Set of Training Labels”, where, with the generated set of training data, the desired alignment delta is known; the network (regression forests) are trained to determine the predicted motion delta);
offering the one or more blocks to an input of the regression forest and the regression forest predicting for each voxel of the one or more blocks canonical coordinates of the canonical coordinate system (Gutierrez-Becker, Section 2.2, where the voxels are fed to regression forests); and
optimising values of network parameters of the regression forest by minimizing a loss function representing a deviation between the canonical coordinate values predicted by the regression forest and the canonical coordinates associated with the target data (Gutierrez-Becker, Sections 2.1, subsection “Regression Forest”, where the regression forest is trained by comparing predicted motion delta with actual delta for the sample).
Gutierrez-Becker discloses training a regression forest to align two 3D medical images but doesn’t disclose the use of a deep neural network.  However Miao discloses the use of a deep convolutional neural network to align a 2D X-ray to a 3D voxel image (Miao, 1:56-67).
Gutierrez-Becker and Miao are analogous since both of them are dealing with the registration of 3D images using neural networks. Gutierrez-Becker provides a way of training regression forests to align two medical images. Miao provides a way of training a deep neural network to align a 2D X-ray image with a 3D voxel image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the deep learning method taught by Miao into the modified invention of Gutierrez-Becker such that the system will be able to prevent the problem of the optimizer getting trapped into a local maxima, and increasing the range of the registration (Miao, 1:30-52).

Allowable Subject Matter
Claims 5 and 8 and dependent claims 9-11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming all objections and 112(b) rejections in the base claims and intervening claims.
The prior art of record fails to teach or suggest wherein the first and second canonical representation of the first 3D dental structure and second 3D dental structure are 3D surface meshes, the determining a superimposition further including:
segmenting the first canonical representation of the first 3D dental structure into at least one 3D surface mesh of at least one 3D dental element of the first 3D dental structure and segmenting the second canonical representation of the second 3D dental structure, into at least one 3D surface mesh of at least one second 3D dental element of the second 3D dental structure;
selecting at least three first and second non-collinear key-points of the first and second 3D surface mesh, a key-point defining a local or global maximum or a local or global minimum in a surface curvature of the first surface mesh; and, 
aligning the first 3D dental element and the second 3D dental element on a basis of the at least three first and second  non-collinear key-points. in the context of claim 5.

The prior art of record fails to teach or suggest providing first voxels contained in the first volume of interest (VOI) to the input of a third 3D deep neural network, the third 3D deep neural network being trained to classify and segment voxels; and, 
receiving activation values for each of the first voxels in the first volume of interest and/or for each of the second voxels in the second volume of interest from the output of the third 3D deep neural network,
wherein an activation value of a voxel represents a probability that the voxel belongs to a 3D dental structure class;
using the activation values for determining a first and second voxel representation of first and second 3D dental elements in the first and second VOI respectively in the context of claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619